DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 April 2019 and 9 July 2019 are being considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,325,679. Although the claims at issue are not identical, they are not patentably distinct from each other the claims in the instant application are directed to a broader embodiment of the invention described by the narrower claims in the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-20) which recite steps of aggregating medical data, structuring aggregated data, and displaying the medical data in a common timeline.  
These steps of the independent claim of aggregating medical data, structuring aggregated data, and displaying the medical data in a common timeline, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the via a computer language, aggregating and structuring data in the context of this claim encompasses a mental process of the user thinking about a particular set of data and how it may be organized.  Similarly, the limitation of displaying medical data against a common timeline, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-20, reciting particular aspects of how the organization of medical data may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of steps as performed via a computing device amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pages 27-28, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of aggregating medical data from a plurality of sources amounts to mere data gathering, recitation of medical data of pharmaceutical information amounts to selecting a particular data source or type of data to be manipulated, recitation of transmitting information for display amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed via a computing device, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification pages 27-28).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The independent claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as aggregating data from a plurality of sources, transmitting for display, e.g., receiving or transmitting Symantec, MPEP 2106.05(d)(II)(i); structuring collected data, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); structuring collected data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); aggregating medical data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 6-7, 14-15, and 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morita ‘631 (Pub. No. 2008/0208631).
Regarding claim 1, Morita ‘631 teaches a computer implemented method for tracking medical data (Fig. 2, 3, 6, 7; [0058]), comprising:
aggregating, via a computing device, medical data from a plurality sources (Fig. 6, 7, [0026]-[0029]); 
structuring, via a computing device, the aggregated data into a computer database (Fig. 6, 7, [0026]-[0029]); 
transmitting for display, in a graphical format on an electronic display, the medical in a single screen and oriented against a common timeline (See Fig. 4; [0024], [0083], [0096], [0116]).
Morita ‘631 teaches a method and system for providing clinical documentation for a patient lifetime in a single interface.  Morita ‘631 specifically teaches aggregating data form a plurality of sources for the patient, saving the aggregated data in a patient context, providing a comprehensive patient record to a user, manipulating an interface to access finer granularity information from the patient record, editing the patient record, and saving the patient record.  A timeline is used to provide access to and review of a plurality of data points.  Data is included related to patient encounters, procedures, and medications.  Morita ‘631 teaches abilities for a patient to own the data and have the ability to share data with others.  
Regarding claim 2
wherein the medical data comprises data regarding a plurality of pharmaceuticals utilized by a particular patient (See Fig 2, [0037], [0050], [0058], [0088]), and 
wherein the graphical format indicates changes over time in the utilization of the pharmaceuticals by the particular patient (See Fig 2, [0037], [0050], [0058]), 
wherein each one of the pharmaceuticals is associated with a line against a common timeline indicative of a time period of utilizing the pharmaceutical (See Fig 2, [0037], [0050], [0058], [0088]), and
wherein at least some of the changes are indicated by symbols associated with the lines (See [0025], [0096], [0116]).
Regarding claim 6, Morita ‘631 teaches the limitations of claim 2.  Morita ‘631 further teaches
wherein one of the changes is starting and/or stopping utilizing one of the pharmaceuticals (See Fig 2, [0037], [0050], [0058], [0088]).
Regarding claim 7, Morita ‘631 teaches the limitations of claim 6.  Morita ‘631 further teaches
wherein the change of starting and/or stopping utilization of one of the pharmaceuticals is indicated on the display by a vertical line segment at a time corresponding to the starting and/or stopping. (See Fig 2, [0088]).
Regarding claim 14
additionally comprising adding a symbol to a line of any of the corresponding pharmaceuticals for which no changes are indicated for the timeframe displayed on the display (See Fig 2, [0087], [0088], [0096]). 
Morita teaches displaying medications on a line (See Fig 2), tracking information including changes about medications (See [0087], [0088]), and representing data using symbols (See [0096]).  The broadest reasonable interpretation of the claim language of an indication of no change would be indicated by an event including a refill of a prescription at a medical appointment, which falls well within the teachings of Morita.  
While not relied upon, regarding the particular symbol used, it is noted that any symbol would be an obvious substitution and the function of the symbol would not change.  The symbol is merely being used as a label of no particular functional significance.  Substituting any symbol would be an obvious simple substitution.  Such a substitution of the prior art would differ from the claim by the substitution of some components.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Regarding claim 15, Morita ‘631 teaches the limitations of claim 14.  Morita ‘631 further teaches
additionally comprising associating text indicative of maintaining for the lines of the pharmaceuticals for which no changes are indicated (See Fig 2, [0087], [0088])
Regarding claim 19,
additionally comprising associating text for each line indicative of the name of the pharmaceutical (See Fig 2, [0087], [0088])
Regarding claim 20, Morita ‘631teaches the limitations of claim 2.  Morita ‘631 further teaches
wherein each line indicative of a pharmaceutical has the same starting time, ending time and time scale (See Fig 2, [0024], [0031], [0036])

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita ‘631 (Pub. No. 2008/0208631) in view of Cafer (Pub. No. 2010/0017754).
Regarding claim 3, Morita ‘631 teaches the limitations of claim 2.  Morita ‘631 further teaches tracking medications and tracking changes (See Fig 2, [0037], [0050], [0058], [0098]).  Morita ‘631 does not explicitly teach; however, Cafer teaches
wherein one of the changes is an increase or decrease of dosage or strength of one of the pharmaceuticals (See Figs. 1, 3, [0041], [0043], [0047], also see Fig 7, [0059]). 
Cafer discloses an iconic graphical method for displaying complex information which includes the ability to display changes to increase or decrease dosage of a medication. 
Regarding claim 4, Morita ‘631 teaches the limitations of claim 3.  Morita ‘631 further teaches tracking medications and tracking changes (See Fig 2, [0037], [0050], [0058], [0098]).  Morita ‘631 does not explicitly teach; however, Cafer teaches
wherein the change of an increase or decrease of dosage or strength of one of the pharmaceuticals is indicated on the display (See Figs. 1, 3, [0041], [0043], [0047]) by a line with a step up for an increase in dosage or strength, or a line with a step down for a decrease in dosage or strength (Fig 7, [0059]).
Cafer discloses an iconic graphical method for displaying complex information which includes the ability to display changes to increase or decrease dosage of a medication. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the method and system for providing clinical documentation of Morita ‘631 so as to have included the ability to display changes to increase or decrease dosage of a medication, in accordance with the teaching of Cafer, in order to allow a user to see tell what dosage a patient is receiving (See Cafer, [0041]) and to add the ability to quickly review historical information (See Cafer, [0059]).

Regarding claim 5, Morita ‘631 in view of Cafer teaches the limitations of claim 4.  Morita ‘631 further teaches:
wherein the line includes associated text indicative of a first dosage or strength amount prior to the step and a second dosage or strength amount after the step (Figs 2, 3, [0024], [0088])
Regarding claim 8, Morita ‘631 in view of Cafer teaches the limitations of claim 2.  Morita ‘631 further teaches tracking medications and tracking changes (See Fig 2, [0037], [0050], [0058], [0098]).  Morita ‘631 does not explicitly teach; however, Cafer teaches
wherein one of the changes is a replacement of one of the pharmaceuticals with one or more replacement pharmaceuticals (Fig 9, [0062]).
Cafer discloses an iconic graphical method for displaying complex information which includes the ability to display changes to increase or decrease dosage of a medication. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the method and system for providing clinical documentation of Morita ‘631 so as to have included the ability to 
Regarding the particular symbol used, it is noted that any symbol would be an obvious substitution and the function of the symbol would not change.  The symbol is merely being used as a label of no particular functional significance.  Substituting any symbol would be an obvious simple substitution.  The prior art differs from the claim by the substitution of some components.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Regarding claim 9, Morita ‘631 in view of Cafer teaches the limitations of claim 8.  Morita ‘631 further teaches:
wherein a replacement is indicated on the display by a pair of spaced-apart vertical line segments at the timeframe of the replacement of the one of the pharmaceuticals (Figs 2, 3, [0024], [0088], [0116])
Regarding the particular symbol used, it is noted that any symbol would be an obvious substitution and the function of the symbol would not change.  The symbol is merely being used as a label of no particular functional significance.  Substituting any symbol would be an obvious simple substitution.  The prior art differs from the claim by the substitution of some components.  The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Regarding claim 10, Morita ‘631 in view of Cafer teaches the limitations of claim 9.  Morita ‘631 further teaches:
wherein each of the one or more other pharmaceuticals has an associated line starting at the timeframe of the replacement, and wherein each line has associated text indicative of each of the other pharmaceuticals (Figs 2, 3, [0024], [0088], [0116])
Claims 11-13 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita ‘631 (Pub. No. 2008/0208631) in view of Morita ‘136 (Pub. No. 2009/0070136).
Regarding claim 11, Morita ‘631 teaches the limitations of claim 2.  Morita ‘631 further teaches tracking medications and tracking changes (See Fig 2, [0019], [0050], [0058], [0098]).  Morita ‘631 does not explicitly teach; however, Morita ‘136 teaches
wherein the change is splitting the dosage of one of the pharmaceuticals into a split dosage (See Fig 3, [0044], dosage frequency). 
Morita ‘136 discloses an iconic graphical method for displaying complex information which includes the ability to display drug frequency information on a timeline of multiple drugs.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the method and system for providing clinical documentation of Morita ‘631 so as to have included the ability to display drug frequency information on a timeline of multiple drugs, in accordance with the teaching of Morita ‘136, in order to provide visual representation of medication information (See Morita ‘136, [0044]).
Regarding claim 12, Morita ‘631 in view of Morita ‘136 teaches the limitations of claim 11.  Morita ‘631 further teaches tracking medications and tracking changes (See Fig 2, [0019], [0050], [0058], [0098]).  Morita ‘631 does not explicitly teach; however, Morita ‘136 teaches
wherein the change of splitting the dosage is indicated on the display by a symbol showing multiple doses starting at a timeframe when the dosage is split (See Fig 3, [0044], start time of medication indicated on timeline). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the method and system for providing clinical documentation of Morita ‘631 so as to have included these features from Morita ‘136 for the same reasons as claim 11, above.
Regarding claim 13, Morita ‘631 in view of Morita ‘136 teaches the limitations of claim 12.  Morita ‘631 further teaches tracking medications and tracking changes (See Fig 2, [0019], [0050], [0058], [0098]).  Morita ‘631 does not explicitly teach; however, Morita ‘136 teaches
wherein the symbol is associated with text indicative of the split dosage (See Fig 3, [0044], start time of medication indicated on timeline). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the method and system for providing clinical documentation of Morita ‘631 so as to have included these features from Morita ‘136 for the same reasons as claim 11, above.
Regarding claim 16, Morita ‘631 teaches the limitations of claim 2.  Morita ‘631 further teaches tracking medications and tracking changes (See Fig 2, [0019], [0050], [0058], [0098]).  Morita ‘631 does not explicitly teach; however, Morita ‘136 teaches
wherein one of the changes is changing a frequency of taking one of the pharmaceuticals (See Fig 3, [0044], dosage frequency). 
Morita ‘136 discloses an iconic graphical method for displaying complex information which includes the ability to display drug frequency information on a timeline of multiple drugs.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the method and system for providing clinical documentation of Morita ‘631 so as to have included the ability to display drug frequency information on a timeline of multiple drugs, in accordance with the teaching of Morita ‘136, in order to provide visual representation of medication information (See Morita ‘136, [0044]).
Regarding claim 17, Morita ‘631 in view of Morita ‘136 teaches the limitations of claim 16.  Morita ‘631 further teaches tracking medications and tracking changes (See Fig 2, [0019], [0050], [0058], [0098]).  Morita ‘631 does not explicitly teach; however, Morita ‘136 teaches
wherein changing a frequency is indicated on the display by a symbol showing a new frequency of taking one of the pharmaceuticals at a timeframe when the frequency changed (See Fig 3, [0044], start time of medication indicated on timeline). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the method and system for providing clinical 
Regarding claim 18, Morita ‘631 in view of Morita ‘136 teaches the limitations of claim 17.  Morita ‘631 further teaches tracking medications and tracking changes (See Fig 2, [0019], [0050], [0058], [0098]).  Morita ‘631 does not explicitly teach; however, Morita ‘136 teaches
wherein text indicative of a new dosage after changing the frequency is associated with the icon, and text indicative of a previous dosage is associated with the line for the one of the pharmaceuticals prior to the timeframe when the frequency changed (See Fig 3, [0044]). 
It would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the method and system for providing clinical documentation of Morita ‘631 so as to have further included these features from Morita ‘136 for the same reasons as claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3626